DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osada et al. (Pub. No. US 2016/0176368) in view of Imoto (JPH0917239A, as cited in the IDS).
As to claim 1, Osada discloses a door wiring module (fig. 4), comprising: 
a door functional planar member 2a incorporated between a door panel and a design trim in a door of a vehicle (¶0044); and
 a wiring member 3 wired on a planar part of a main surface of the door functional planar member to be fixed to the door functional planar member, wherein 
the wiring member includes a plurality of covering wires wired side by side on the main surface of the door functional planar member (fig. 4) and a sheet member 2b holding the plurality of covering wires in a state of being located side by side, 
the plurality of covering wires are fixed on one main surface of one sheet of the sheet member (fig. 4).

Imoto discloses that where another main surface of the sheet member 25 on a side opposite to the one main surface is directed to the door functional planar member (fig. 2, ends 25a and 25b shows both surfaces being directed towards the door functional planar member), and the sheet member is located on the plurality of covering wires only on a side of the door functional planar member (fig. 2).
Osada discloses that the adhesive side of sheet 2b is placed on top of wires 3 and adhered to planar member 2a (¶0032-0034; 0037-0039; 0045).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the sheet member of Osada be fixed to the door functional planar member in a state where another main surface of the sheet member on a side opposite to the one main surface is directed to the door functional planar member, and the sheet member is located on the plurality of covering wires only on a side of the door functional planar member as similarly taught by Imoto in order to reliably fix the wiring harness to the door functional planar member.
As to claim 4, Osada in view of Imoto discloses that both lateral side portions of a part of the sheet member to which the plurality of covering wires are fixed are fixed to the door functional planar member (Imoto; fig. 2).  
As to claim 5, Osada discloses that the door functional planar member is an inner trim (¶0044).  
As to claim 7, Osada discloses that the door functional planar member is a soundproof member (¶0010).

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osada et al. (Pub. No. US 2016/0176368) and Imoto (JPH0917239A, as cited in the IDS) as applied to claim 1 above, and further in view of Ikeda et al. (JP2006027378A).
As to claim 6, Osada does not disclose that the door functional planar member is a waterproof film.  
Ikeda discloses that the door functional planar member is a waterproof film 3 along with a soundproofing sheet 4 (figs. 1-3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the door functional planar member be a waterproof film as similarly taught by Ikeda in order to provide a wire harness mounting structure that is waterproof and soundproof.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ueda et al. (Patent No. US 4,907,836) discloses a wire harness harness adhesively fixed to an internal board which is placed between a door panel and an inner trim.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMOL H PATEL whose telephone number is (571)270-7833. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIMOTHY THOMPSON can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMOL H PATEL/            Examiner, Art Unit 2847                                                                                                                                                                                            /HOA C NGUYEN/Primary Examiner, Art Unit 2847